DETAILED ACTION
	This action is responsive to the following communication: the response filed 12/22/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-8 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0055414 ‒hereinafter “Chen”) in view of Kang et al. (US 2012/0170365 ‒hereinafter Kang).

	
Regarding claim 1, Chen discloses a semiconductor device comprising:
a memory semiconductor chip (110; fig. 3, 5B) that comprises a plurality of memory cells (para 0023);
a planar buffer chip (120; fig. 5B) as a semiconductor chip (a chip for semiconductors; fig. 3, para 0026) that comprises a plurality of buffer circuits (163; fig. 1) that hold (via latches for storing data; para 0028) data read (data read from the memory cells; para 0028) from the memory cells (of array 160; fig. 1) and data written (data written to the memory cells; para 0028) to the memory cells (of array 160; fig. 1) and that output the data (via I/O circuits; para 0026) in accordance with readout lines (data lines; para 0028) of the plurality of memory cells (of array 160; fig. 1); and
an electrical connection structure (164; fig. 1) comprising a bumpless penetration electrode (connectors 164 may further comprise through silicon vias, i.e. penetration electrodes, that in an embodiment comprises conducting wires or tubes disposed around edges of the page-buffer level die 120, i.e. implemented without bumps; para 0062) that electrically connects a readout line (a data line DL; fig. 2) of a memory cell (one of a memory cell of array 160; fig. 2) of the plurality of memory cells to a buffer circuit (163a; fig. 2, para 0025) of the plurality of buffer circuits (163; fig. 1) in a thickness direction (a vertically stacked direction; fig. 4B, para 0023) of the memory semiconductor chip (110; fig. 3, 5B) and the planar buffer chip (120; fig. 5B),
wherein the memory semiconductor chip (110; fig. 3, 5B) has a plurality of NAND strings (para 0031, 0044) in which a grounding selection transistor (ground select gate structure 349; fig. 3), a plurality of memory cells (para 0032, 0043), and a data selection transistor (string select gate structure 329; fig. 3) are connected in series in order (para 0031) and in the thickness direction (the NAND strings, arranged horizontally, are shown stacked vertically, i.e. in the thickness direction; fig. 2, 3), and
the plurality of NAND strings are arranged in a matrix manner in planar view (fig. 2) and are connected for each bit line (BL; fig. 2, para 0032) and are connected (via the data line DL; fig. 2) to the buffer circuit (163a; fig. 2) for each bit line (BL; fig. 2, para 0032), and 
the data selection transistor (string select gate structure 329; fig. 3) is provided in the thickness direction (the vertically stacked direction along with the NAND strings; fig. 2, 3), and signal lines (string select lines SSL; para 0033) generated (generating electrical communication with the signal lines via a group decoder; para 0033) by an address decoder (161; fig. 1) and a control circuit (169; fig. 1, para 0027) are connected to the data selection transistor (string select lines SSL are shown coupled to gates of string select gate structure 329; fig. 2, 3).
Chen does not expressly disclose the data selection transistor is provided on a planar buffer chip side.
Kang discloses data selection transistor (string select transistor ST; fig. 3) in the thickness direction (vertically stacked direction on top of NAND string 20; fig. 3) is provided on a buffer chip side (electrically coupled to page buffers PB of page buffer block 70; fig. 1, 3).
It is reasonable to interpret that since the data selection transistor is arranged on top of the NAND string on the buffer chip side (fig. 3 of Kang), the planar buffer chip being disposed over the memory semiconductor chip in the thickness direction (fig. 5B of Chen), and therefore the NAND string, would modify the data selection transistor as provided on a planar buffer chip side. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is modifiable as taught by Kang for the purpose of realizing a three-dimensional structure which facilitates data accessing schemes (para 0020 of Kang), as is consistent with known practices in the prior art.	

Regarding claim 2, Chen discloses the semiconductor device, further comprising a buffer decoder part (161; fig. 1) that is configured to select a readout line (by selecting a corresponding bit line BL coupled to a readout line DL; fig. 2) from a predetermined number of the readout lines and connects the readout line selected by the buffer decoder part to the buffer circuit (para 0024-0025).

Regarding claim 5, Chen discloses the semiconductor device, wherein the bumpless penetration electrode (164; fig. 2) penetrates through the memory semiconductor chip and the planar buffer chip (as comprising through silicon vias; para 0062) connects the memory semiconductor chip to the planar buffer chip (fig. 4B; para 0062) in the thickness direction (vertical direction) and using a conductor (conducting wire; para 0062).


Claim(s) 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0055414 ‒hereinafter “Chen”) in view of Kang et al. (US 2012/0170365 ‒hereinafter Kang), and further in view of Lee (US 2011/0309475).

Regarding claim 3, Chen discloses the semiconductor device, wherein the memory semiconductor chip including the memory cell that are laminated (i.e. overlayed) in the thickness direction (fig. 2, 3), and the electrical connection structure (164; fig. 2) electrically connects to the planar buffer chip (120; fig. 5B).
Chen, as modified, does not expressly disclose the memory semiconductor chip comprises a plurality of semiconductor chips, and the electrical connection structure electrically connects the plurality of semiconductor chips to the planar buffer chip.
Lee discloses memory semiconductor chip (110; fig. 11) comprises a plurality of semiconductor chips (113a-11c; fig. 11), and the electrical connection structure (118, 116; fig. 11) electrically connects the plurality of semiconductor chips to the planar buffer chip (para 0124, 0125).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is further modifiable as taught by Lee for the purpose of facilitating data accessing schemes by maintaining integrity of signal propagation using through silicon vias (TSVs) in a stacked memory structure having a plurality of semiconductor chips (para 0228 of Lee).

Regarding claim 4, Chen discloses the semiconductor device, wherein the memory semiconductor chip comprises including the memory cell that are laminated (i.e. overlayed) in the thickness direction (fig. 2, 3), and the electrical connection structure (164; fig. 2) electrically connects to the planar buffer chip (120; fig. 5B).
Chen, as modified, does not expressly disclose the memory semiconductor chip comprises a plurality of semiconductor chips, and the electrical connection structure electrically connects the plurality of semiconductor chips to the planar buffer chip.
Lee discloses memory semiconductor chip (110; fig. 11) comprises a plurality of semiconductor chips (113a-11c; fig. 11), and the electrical connection structure (118, 116; fig. 11) electrically connects the plurality of semiconductor chips to the planar buffer chip (para 0124, 0125).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Chen is further modifiable as taught by Lee for the purpose of facilitating data accessing schemes by maintaining integrity of signal propagation using through silicon vias (TSVs) in a stacked memory structure having a plurality of semiconductor chips (para 0228 of Lee).

Regarding claim 6, Chen discloses the semiconductor device, wherein the bumpless penetration electrode (164; fig. 2) penetrates through the memory semiconductor chip and the planar buffer chip (as comprising through silicon vias; para 0062) connects the memory semiconductor chip to the planar buffer chip (fig. 4B; para 0062) in the thickness direction (vertical direction) and using a conductor (conducting wire; para 0062).

Regarding claim 7, Chen discloses the semiconductor device, wherein the bumpless penetration electrode (164; fig. 2) penetrates through the memory semiconductor chip and the planar buffer chip (as comprising through silicon vias; para 0062) connects the memory semiconductor chip to the planar buffer chip (fig. 4B; para 0062) in the thickness direction (vertical direction) and using a conductor (conducting wire; para 0062).

Regarding claim 8, Chen discloses the semiconductor device, wherein the bumpless penetration electrode (164; fig. 2) penetrates through the memory semiconductor chip and the planar buffer chip (as comprising through silicon vias; para 0062) connects the memory semiconductor chip to the planar buffer chip (fig. 4B; para 0062) in the thickness direction (vertical direction) and using a conductor (conducting wire; para 0062).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______